Title: Abigail Adams to Thomas Boylston Adams, 12 June 1800
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					my dear Thomas
					Quincy June 12th 1800
				
				I have not taken my pen to write you a line before since my return, tho I have daily intended it. You know I Must necessarily have many avocations upon first comeing home, beside the constant interruptions from company; I was happy to learn as I did a few days since by Your Letter of June the 1st that You had returnd in safety to the city improved in health. God grant that it May be continued to you. when I was at N York, I found the Books Boxed up Still standing in your Brothers office. I sent Richard, found a vessel & had them put on Board. I hope they will reach You safe; my visit to N York Did not brighten my domestick prospects any more than my previous one to the camp, tho different causes opperated. it decided me however to bring home Susan with me, which I have done. She is a fine child, any thing further it will not be proper to say; my journey was safe and as it respected the appearence of the Country pleasent; and if my mind had not received too Many unpleasent Sensations, I should have delighted in the view. as it was, I could bless the Bountifull Dispencer of all that I saw, good fair and fruitfull, and rejoice in the prosperity which was so universally Spread arround me.
				The Day after I reachd my own Habitation which was the 31 May, I lost an old and valuable Neighbour, Mr Belcher. three Days after him Mr Wibird finished his course, and on Saturday last was burried. to the world he has been long since dead he declined very fast after the warm weather commenced. these were old Men, and had lived out their Days of three score & ten; but a more gloomy scene than this I have daily upon my Heart and mind. Mrs Norten who has been 8 or ten weeks at her Fathers, is apprehended to be in a rapid decline. She has lost the little flesh she had and is litterally the shadow of a shade. the Doctor has but little very little expectation that she can recover— she is now so weak as to be unable to walk more than once, or twice in a day across her Room— she leaves five Sons the eldest not more than Eleven Years old— three of her children are with her—and My dear valuable and beloved Sister appears almost borne down, tho her spirits have been

her support— your uncle is well for his Years— Uncle Quincy too, looks very well for a Man so far advanced, is eagar and inquisitive, about public affairs: I get not any papers from Philadelphia Since I left it. there were but one or two which I wished to see Duane Made great use of Your direction to him, to send the paper to the House During Your absence. he carried about with him your note, and showed it as a direction from the President to take his paper— col B——r circulated reports both in Philadelphia and NYork, that he was admitted into the cabinet and consulted upon Many subjects, that a coalition had taken place, and matters were all setled— reports of a similar nature are extracted from the Southern papers and they have not failed to make the whole arrangment in the Trenton federilist from which our stupid Ben Russel has extracted it, into his paper; heading it with a paragraph tending to give a currency to it, tho I know every word and syllable to be false, and so Might every Man in the least acquainted with the Preside[nt]
				The removal of xxxxxxx caused Some sensati[on] for a time, but when people began to think and reason, they concluded the mo[ve] Proper— ill humours break out in Some people, and finds it their way into the common sink of News paper publication— Gov’r strong is very popular and Boston folks like him better than they expected— he is wise judicious prudent calm and discreet, and all this, tho he was not born in Boston or its Neighbourhood— You will see mr Foster is sent to senate in the Room of mr Dexter. Mr Ames could not be persuaded to be put up, for which I am very wroth with him— sewall prefered being made a judge. we have to replace judge N Cusshing & to have three new ones, agreable to the late arrangement of our Legislature: Minot could not be spaired from the State, nor afford to Serve, so we have sent Mr Foster, an honest Worthy Man—a good federalist but we wanted a Man from this State of the first tallents, a Man like mr Dexter or Ames whose weight of character would be respected and revered.— our ablest Men from a variety of circumstances choose to remain at home.
				I have heard much Since my return of the coalition as it is termed. Mr Otis told me that he had a Letter from Philadelphia in which he was informed that the President had dinned with the Govr and that I had twice visited the Lady of the spanish minister, but that She had never returnd the visit. now the writer whom mr otis calls a Friend to the President might very easily have assertaind the truth by inquiry, before he had written Such a Letter. the truth is I visited Mrs McKean, as I did every other Lady with whom I had an

acquaintance, before I left the city as I presumed for the last time. She returned the visit, as did his excellency. I also left a card at the spanish ministers after the removal of a certain obstical. the visit was returnd the next day but one, by Madam, and by the Don the day after. Le Tombe accompanied him—it was however on a sunday when we were all at church. I knew the spanish Minister was recalld and a successor appointed in his room but as his conduct had been without exception for a long time, and his court had continued him untill that period, I thought it proper to make the visit— it is also reported here that McHenry is very wroth and bitter and threatnes to publish. this I take to be mere report, for what can he publish. his own incapacity for the office he held, were long known and experienced, the subject of constant complaint. indeed I have never heard a regreet expressed. he was always a polite & civil Man, and a candid one I esteemed him: I know the President loved him, and acknowledged both his ingenuity & good sense, yet he knew he was not equal to So important an office— write to Me My son and direct to the President, in his absence to be deliverd to Mrs Adams at Quincy— I have not heard from Your Father since he left Quincy Philadelphia: let Me hear by you as he cannot write when travelling—
				Mr & Mrs Brisler got home on the 9th
				adieu Yours &c &c
			